Citation Nr: 0812027	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-38 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
hypertension, which he believes is etiologically related to 
his service-connected diabetes mellitus.  

The evidence of record includes the veteran's service medical 
records; while these do not demonstrate any diagnoses of 
hypertension, there was one elevated reading (150/100) at the 
time of a June 1969 motor vehicle accident.  However, there 
were no other elevated readings noted in these records and 
his blood pressure was normal at the time of his August 1969 
separation examination.  

Post-service medical records do not show hypertension for 
many years after the veteran's separation from service.  VA 
treatment records developed between 2004 and 2007 show 
treatment for hypertension but do not link it to the 
veteran's diabetes.  

The report of a May 2003 VA examination provides that the 
examiner reviewed the veteran's claims file thoroughly.  The 
examiner observes that the veteran's hypertension was first 
diagnosed in 1998, at age 52.  The report provides the 
pertinent medical history, current treatment and results of 
physical examination. The diagnosis was type 2 diabetes and 
hypertension, presently not treated due to patient's 
noncompliance.  The examiner expressed the opinion that it 
was not at least as likely as not that the veteran's 
hypertension was secondary to his diabetes.  

The report of a May 2007 VA examination provides the 
veteran's pertinent medical history, current treatment, and 
current complaints.  The veteran was currently under 
treatment and restricted diet for diabetes.  As for 
hypertension, the veteran reported that he had it after he 
was diagnosed with diabetes but did not remember the actual 
onset.  The hypertension was not caused or related to the 
diabetes.  The hypertension's onset was in the veteran's 40s, 
although the veteran did not remember the exact date.  He was 
currently taking medication for it.  The diagnoses were 
insulin-requiring diabetes mellitus type 2; and essential 
hypertension, medical therapy, not caused by diabetes 
mellitus.

The veteran and his representative have explicitly argued 
that his diabetes has aggravated his nonservice-connected 
hypertension beyond its natural progression, and that service 
connection is thus warranted pursuant to 38 C.F.R. § 3.310(b) 
(2007).  

38 C.F.R. § 3.310(b) reads as follows:  

Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

After reviewing the reports of the May 2003 and May 2007 VA 
examinations, the Board finds that they do not address the 
question of whether the veteran's service-connected diabetes 
mellitus has aggravated the nonservice-connected hypertension 
beyond its natural progression such that service connection 
is justified under 38 C.F.R. § 3.310(b).  As a consequence, 
it is found that an answer to this question must be obtained 
before a final determination can be made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner that conducted the May 2007 VA 
examination.  The examiner must be asked 
to review the examination report and the 
claims folder and offer an opinion as to 
whether it is at least as likely as not 
(that is, to at least a 50-50 degree of 
probability) that any increase in severity 
of the nonservice-connected hypertension 
is proximately due to or the result of the 
veteran's service-connected diabetes 
mellitus, and not due to the natural 
progress of the hypertension.  See 
38 C.F.R. § 3.310(b) (2007).  The examiner 
must indicate in the report that the 
claims folder was reviewed.  A complete 
rationale for the opinion expressed must 
be provided.

If the examiner who conducted the May 2007 
examination is no longer available, the 
veteran must be afforded a complete VA 
cardiovascular examination in order to 
render the above-requested opinion.  The 
veteran must be advised of the importance 
of reporting to any VA examinations deemed 
necessary, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2007).

2.  The veteran's claim for service 
connection for hypertension must then be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, as well as an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



